      Case 1:18-cr-00783-JMF Document 69 Filed 03/10/21 Page 1 of 1




March 10, 2021

VIA ECF
The Honorable Jesse Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Damon Bignon, 18 CR 783 (JMF)

Dear Judge Furman:

With the consent of the government and the Probation Department, I write to
seek an adjournment of the conference scheduled for March 23, 2021 in the
above-referenced Supervised Release matter. Since his arrest and release the
same day, Mr. Bignon has secured a consistent bed at a shelter (at which he also
has a job), has enrolled in and begun participating in a group therapy program,
and now has a cellphone, which makes communication with my office and the
Probation Department much easier. The parties ask for an adjournment of about
30 days with the hope that at the next appearance we will have reached a
proposed resolution to the pending violations.

Thank you.

Respectfully submitted,               Application GRANTED. The conference is hereby
                                      ADJOURNED to May 3, 2021, at 2:00 p.m. The Clerk of
             /s/                      Court is directed to terminate Doc. #68. SO ORDERED.
Julia Gatto
Assistant Federal Defender
Tel: (212) 417-8750


cc:   AUSA Sarah Krissoff
      USPO Hildrey Huffman
                                                           March 10, 2021
